DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

 Drawings
5.	The drawings received on 09/16/2019 are acceptable for examination purposes.

Specification
6.	The specification is objected to because:
In paragraph [0001] of the applicant’s specification states that the application is a continuation of U.S. patent application Ser. No. 15/812,472 filed on Nov. 14, 2017, which claims but does not provide the current status of the application No. 15/812,472.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites “an interface coupled with the CPU, and a plurality of memory devices connected with the interface---- and diagnose the interface by comparing latencies of the loopback operational mode with normal latencies.”  The phrase of “an interface coupled with the CPU” (emphasis added). This feature is an ambiguous and renders these claims unclear. For better carination and consistency with the applicant’s application, the Examiner suggests the preamble of claim be amended as the following example “a peripheral component interconnect express (PCIe) link coupled with the CPU.”
In regards to claims  7 and 13, the claim recites similar limitation of claim 1. Therefore is rejected for the same reason of claim 1.
In regards to claims 6, 12, and 20, the claim recites “wherein the interface includes a peripheral component interconnect express (PCIe) link.” (emphasis added). This feature is an 
Dependent claims 2-6, 8-12, and 14-20 depend from the base claims 1, 7, and 13 respectively and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-5 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, and 9 of patent application No: 10,418,121 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the present application are substantially equivalent to claims 1-3, 8, and 9 of the reference application.
Instant Application No. 16/572,461
Patent Application No. 10,418,121
Claim 1.
A memory system comprising: a central processing unit (CPU) configured to 
generate a special command; an interface coupled  with the CPU, and a plurality of memory devices connected with the  interface; 

wherein each of the plurality of memory devices includes a memory controller, and a plurality  of memory components, and the memory controller  can switch an operational mode of memory devices between and normal operational modes  corresponding to the special command from the CPU, 



and wherein the CPU is further configured to 
measure  latencies with the special command
and diagnose the interface by comparing latencies of  the loopback operational mode with
normal latencies.
Claim 1. A memory system comprising: a central processing unit (CPU) configured to generate a special command; a peripheral component interconnect express (PCIe) link coupled with the CPU, wherein the PCIe link includes at least one PCIe switch;

 and a plurality of memory devices connected with the at least one PCIe switch, wherein each of the plurality of memory devices includes a memory controller, an operational mode switch, and a plurality of memory components, and the operational mode switch is configured to perform a loopback from the memory controller corresponding to the special command in loopback operational mode, 

wherein the CPU is further configured to diagnose the PCIe link in the loopback operational mode by comparing a latency statistic including a set of measured latencies with normal latencies.
Claim 2.
The memory system recited in claim 1, wherein the special command includes a read command returning an acknowledge signal from the memory controller in the loopback operational mode, without accessing the memory components.
Claim 2.
The memory system recited in claim 1 wherein the special command includes a read command returning an acknowledge signal from the memory controller in the loopback operational mode, without accessing the memory components.
Claim 3.
The memory system recited in claim 1, wherein the special command includes a read command returning an acknowledge signal and read data from the memory components in the normal operational mode.
Claim 3:
The memory system recited in claim 1 wherein the special command includes a read command returning an acknowledge signal and read data from the memory components in normal operational mode.
Claim 4:
The memory system recited in claim 1, wherein the CPU is further configured to determine that the interface malfunctioned when thea latency statistic including a set of measured latencies is greater than the normal latencies.
Claim 8:
The memory system recited in claim 1 wherein the CPU is further configured to determine that the PCIe link malfunctioned when the latency statistic is greater than the normal latencies.
Claim 5.
The memory system recited in claim 1, wherein the normal latencies are latencies of the interface in a normal condition.
Claim 9.
The memory system recited in claim 1 wherein the normal latencies are latencies of the PCIe link in the normal operational mode.


From the table above, claims 1-3, 8, and 9 of the reference application contain every limitations of claims 1-5 of the instant application except the feature of “interface.” However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, would have recognized that the peripheral component interconnect express (PCIe) which is a type of interface would have improved data reliability. Thus, claims 1-5 of the present application are not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented. 

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112
     
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112